DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the features canceled from the claims:	In claim 20, the configuration corresponding to the configuration of “an urging member configured to urge [ ] the pressing part [ ] toward [ ] the second pulley.”	In claim 25, “an oil-absorbing member disposed between the inner circumferential surface and the pressed part in the radial direction…” Examiner notes the “oil-absorbing member” is shown, indicated by reference character “73.” However, the “oil-absorbing member” does not appear to be shown “disposed between the inner circumferential surface and the pressed part in the radial direction.” Rather, the “oil-absorbing member” appears to be disposed on an opposite side of the “pressed part” from the “inner circumferential surface [of the second pulley].” Additionally, the “oil-absorbing member” is axially offset from the inner circumferential member with respect to the intermediate member.	No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following issues:	Reference character “23A” has been used to designate both “right fence” [23A] 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 	Paragraph 0023, lines 1-2 should be corrected as follows: “Preferably, the plurality of pulleys further includes a [[fourth]] third pulley having a diameter smaller than a diameter of the [[third]] fourth pulley and rotatable integrally with intermediate shaft.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	The subject matter of Claim 22 is generally set forth in paragraph 0017 of the disclosure. The examiner does not contend the disclosure enables one having an ordinary skill in the art to make and/or build the invention as set forth in Claim 22. Rather, the disclosure does not enable one of ordinary skill in the art to use the invention without a structure associated with the function of “the groove [being] filled with oil” (Claim 22, line 4), wherein the structure is needed to perform the filling of or supplying the groove with oil, which is critical or essential to the practice of the invention but not included in the claims. According to paragraph 0018, “[w]ith this structure [i.e. the groove filled with oil], the intermediate shaft and the second pulley can adequately rotate relative to each other since the oil spreads between the intermediate shaft and the inner circumferential surface of the second pulley.” If the oil spreads out between the intermediate shaft and the inner circumference surface of the second pulley, how is the oil returned to the groove for subsequent operations so that the groove [remains] filled with oil?	Moreover, according to paragraph 0075, “[t]he oil-absorbing member 73 is positioned further rightward of the opening formed in the lubrication groove 602a of the insertion part 602A constituting the intermediate shaft 602. By absorbing lubricating oil that spreads rightward between the outer circumferential surface of the insertion part . 
Claim 22 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structure associated with “the groove [being] filled with oil” (Claim 22, line 4) that enables the filling or supplying the groove with oil, which is critical or essential to the practice of the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 	The subject matter of Claim 22 is generally set forth in paragraph 0017 of the disclosure. However, the disclosure does not enable one of ordinary skill in the art to practice the invention without a structure associated with “the groove [being] filled with oil” (Claim 22, line 4) that enables the filling or supplying the groove with oil, which is critical and essential to the practice of the invention but not included in the claims. According to paragraph 0018, “[w]ith this structure [i.e. the groove filled with oil], the intermediate shaft and the second pulley can adequately rotate relative to each other since the oil spreads between the intermediate shaft and the inner circumferential surface of the second pulley.” If the oil spreads out between the intermediate shaft and the inner circumference surface of the second pulley, how is the oil returned to the groove for subsequent operations so that the groove [remains] filled [or refilled] with oil? 	Moreover, according to paragraph 0075, “[t]he oil-absorbing member 73 is positioned further rightward of the opening formed in the lubrication groove 602a of the insertion part 602A constituting the intermediate shaft 602. By absorbing lubricating oil that spreads rightward between the outer circumferential surface of the insertion part 602A and the inner circumferential surface 603a of the second pulley 603, the oil-absorbing member 73 suppresses oil from flowing farther rightward from a position thereof. Through this configuration, lubricating oil can be suppressed from spreading in between the pressing surface 71A and the pressed surface 72A, ensuring that a satisfactory frictional force can be generated between the pressing surface 71A and the pressed surface 72A.” The oil-absorbing member is positioned so as to suppress the 	Examiner notes there are a number of examples known in the prior art of a groove facing the inner circumferential surface of a pulley or rotary transmission mechanism, wherein the groove is filled with oil, see, e.g., Johnson (US Patent 1,931,075) presented below in the 103 rejection for Claim 22. However, the present application is silent with regard to how the groove is filled with oil, as required by Claim 22, when operation of the power tool causes a transfer of oil from the groove (i.e., the oil to spread out from said groove for lubrication purposes and absorbed by the oil-absorbing member as set forth in Claim 25). If the oil spreads out from said groove and is not replenished, the groove will no longer be able to perform the function of lubricating the interface between the second pulley and the intermediate shaft, and the power tool will no longer be defined by the limitation of “the groove is filled with oil” since 
Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 25, lines 3-4 recite, “the power tool further comprising an oil-absorbing member disposed between the inner circumferential surface and the pressed part in the radial direction…” 
	Examiner notes the “oil-absorbing member 73” is described in paragraph 0073 and shown in figs. 4-6 of the applicant’s disclosure. However, the particular configuration of the oil-absorbing member with respect to the inner circumferential surface and the pressed part in the radial direction as set forth in Claim 25 is neither described in the specification nor shown in the drawings.	According to paragraph 0075, lines 8-17 of the disclosure, “[t]he oil-absorbing member 73 is positioned further rightward of the opening formed in the lubrication groove 602a of the insertion part 602A constituting the lubrication shaft 602. By absorbing lubricating oil that spreads rightward between the outer circumferential surface of the insertion part 602A and the inner circumferential surface 603a of the second pulley 603, the oil-absorbing member 73 suppresses oil from flowing farther rightward from a position thereof. Through this configuration, lubricating oil can be . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject configured to transmit…” appears to overcome this issue. 	● As currently written, the recitation of “a rotational force of the first pulley” is recited in addition to and unrelated to “a transmission path of a rotational force of the rotation shaft” associated with the preceding structural limitation of “an intermediate shaft positioned between the rotation shaft and the output shaft of a rotational force of the rotation shaft.” It is unclear if the recitation of “a rotational force of the first pulley” is related to the “transmission path of a rotational force of the rotation shaft” or the limitation set forth above is a separate and additional “rotational force.” 	Claim 16, lines 12-13 recite, “a second belt capable of transmitting a rotational force of the third pulley to the fourth pulley…” This limitation has the following issues:	● As currently written, it is unclear if the claim does or does not positively require the first belt to transmit a rotational force of the first pulley to the second pulley. Amending this limitation to recite, “a second belt [[capable of transmitting]] configured to transmit…” appears to overcome this issue.	● As currently written, the recitation of “a rotational force of the second pulley” is recited in addition to and unrelated to the previous recitation of “a transmission path of a rotational force of the rotation shaft” associated with the preceding structural limitation of rotation axis of the intermediate shaft…” Support for this can be found in paragraphs 0070 and 0071 of the Applicant’s disclosure.	Claim 22 recites, “the intermediate shaft is formed with a groove facing an inner circumferential surface of the second pulley through which the intermediate shaft is inserted, and wherein the groove is filled with oil.” According to paragraph 0058, lines 9-11 of the Applicant’s disclosure, “lubricating oil filling the lubrication groove 602a spread between the outer circumferential surface of the insertion part 602A and the inner circumferential surface 603a of the second pulley 603.” However, if the oil spreads out from said groove, it is unclear what structure allows the groove to be filled with oil.	Claim 25, lines 3-4 recite, “the power tool further comprising an oil-absorbing member disposed between the inner circumferential surface and the pressed part in the  While the teeth features appear to be associated with the timing belt and timing pulleys, it is unclear what structure provides a timing function. In other words, it is unclear what can and cannot being included within the scope of “a timing belt” and “timing pulleys.”	Claim 29 recites, “a plurality of the disc springs is provided.” As currently written, the recitation of “a plurality of the disc springs” is not specifically related to the recitation of “the urging member is a disc spring” previously set forth in Claim 28. It is unclear if 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 16-21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (JP2010-274391) in view of Firth (US Patent 3,201,953).
	Regarding Claim 16, Imamura discloses a power tool (fig. 3) comprising:
	a motor (50) comprising a rotation shaft (500) that is driven to rotate;
	an output shaft (322, 322a) to which a cutting blade (32) is attachable (via flange 324 and bolt 320);
	an intermediate shaft (605) positioned between the rotation shaft and the output shaft on a transmission path of a rotational force of the rotation shaft (fig. 3; described in paragraph 0006, lines 13-18 of translation);
	a first pulley (600) provided on the rotation shaft and rotatable integrally with the rotation shaft;
	a second pulley (604) formed on the intermediate shaft (605; paragraph 0029, lines 4-5 of the translation);

	a fourth pulley (610) provided on the output shaft (322, 322a) and rotatable integrally with the output shaft (paragraph 0029, lines 5-7);
	a first belt (602a) capable of transmitting a rotational force of the first pulley to the second pulley (paragraph 0036 of the translation);
	a second belt (608) capable of transmitting a rotational force of the third pulley to the fourth pulley (paragraph 0037 of the translation); and
	wherein the second pulley (604) has a diameter greater than a diameter of each of the first pulley (600), the third pulley (606), and the fourth pulley (610). As shown in fig. 3, the second pulley has a diameter that is substantially larger than the diameters of the first, third and fourth pulleys. This is supported by the disclosure of Imamura, wherein in paragraph 0011 of the translation, Imamura states, “it is preferable that a reduction ratio of the [first] pulley and the [second] pulley is larger than a reduction ratio of the [third] pulley and the [fourth] pulley” because, as set forth in paragraph 0038, lines 5-9 of the translation, “even if the reduction ratio is small in the [second] stage of the [second] stage belt, the reduction ratio can be sufficiently obtained as a whole. As a result, the diameter of the [second] pulley 610 on which the [fourth] belt 608 is wound can be reduced. By reducing the diameter of the [fourth] pulley 610, the size of the cover 34 can be suppressed downward in the radial direction of the [fourth] pulley 610, and interference of the cover 34 in the cutting operation can be suppressed. Accordingly, the saw blade 32 can be swung toward the lower workpiece W side, and the cut of the saw blade 32 into the workpiece W can be deepened.” Moreover, 
	Imamura fails to disclose the intermediate shaft is inserted through the second pulley and a transmission restricting part configured to transmit rotation of the second pulley to the intermediate shaft through a frictional force and capable of interrupting or limiting transmission of a rotational force from the second pulley to the intermediate shaft.	However, Firth teaches it is known in the art of power drives (fig. 1) with a transmission restricting part (fig. 2) to provide an intermediate shaft (driven shaft 14) positioned between a rotation shaft (drive shaft 12) and an output of the power drive (the intermediate shaft is configured to transmit rotational force to some output connected thereto), a first sprocket (16) provided on the rotation shaft (12), a second sprocket (sprocket plate 38) through which the intermediate shaft (14) is inserted (“[the] sprocket plate 38 having teeth 40 of conventional shape and design on the periphery thereof is mounted on hub 30 near the center portion thereof, preferably with a sleeve bearing 42 interposed between the external surface of the hub and the inner surface 44 of plate 38 defining a center bore in the plate 38,” col. 2, lines 65-70), an interconnecting chain (20) configured to transmit a rotational force from the first sprocket (16) to the second sprocket (18; see fig. 1), and a transmission restricting part (figs. 2, 4 and 6) configured to transmit rotation of the second sprocket (38) to the intermediate shaft  Examiner notes the components of the power drive along the transmission path taught by Firth include sprockets and a chain. However, Firth states the “torque limiting device or mechanism is incorporated in the driven sprocket 18 ... and it may be incorporated in other types of power drives, such as for example V-belt drives, gear trains and couplings” (col. 2, lines 49-54). [[Thus, the teaching of Firth is applicable to not only a power drive formed by two sprockets and a chain but also a power drive formed by two pulleys and a corresponding V-belt. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Imamura with the teaching of Firth such that the intermediate shaft passes through the second pulley of Imamura and a transmission restricting part is provided and configured to transmit rotation of the second pulley to the intermediate shaft through a frictional force and capable of interrupting or limiting transmission of a rotational force from the second pulley to the intermediate shaft in order to “protect the equipment, including the drive and drive mechanism and the drive itself, from damage [due to] excessive loads by predetermined settings on the torque limiting mechanism” (Firth, col. 2, lines 56-59). Examiner notes that when there is a design need or market pressure, as suggested by Firth, i.e. protecting the power drive from excessive loads, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within their technical grasp. It this leads to the anticipated success, it is  
	Regarding Claim 17, the modified power tool of Imamura substantially disclosed above includes the transmission restricting part is configured to interrupt the transmission of the rotation of the second pulley to the intermediate shaft when a load applied to the intermediate shaft exceeds a prescribed load. Firth states, “[i]n the event the torque load exceeds the desired maximum load, hub 30 and plates 46 and 48 remain stationary while sprocket plate 38 continues to rotate along with drive sprocket 16 and chain 20”, col. 3, lines 50-54). 
	Regarding Claim 18, the modified power tool of Imamura substantially disclosed above includes the transmission restricting part comprises a pressing part (pressure plates 46, 48) provided on the intermediate shaft (“each plate … [is] splined with the hub [30],” Firth, col. 3, lines 2-; i.e., the pressing plate is provided on the intermediate shaft via hub 30 that is keyed on to the intermediate shaft for rotation therewith, col. 2, lines 61-65) and defining a pressing surface (the “annular-shaped” surface (Firth, col. 3, line 2) and associated “frictional elements” 54, 56 taught by Firth) orthogonal to a direction intersecting a radial direction of the intermediate shaft and a pressed part (“the lateral faces of sprocket plate 38” (col. 3, line 13) provided on the second pulley and capable of abutting the pressing surface (Firth, col. 3, lines 1-13), and wherein the transmission 
	Regarding Claim 19, the modified power tool of Imamura substantially disclosed above includes the second pulley is much larger than the first pulley, as set forth above in order to establish the desired gearing reduction between the first and second pulleys, but fails to specifically disclose the pressed part has an area greater than an area of a side surface of the first pulley.	However, in paragraph 0038, Imamura states that if the reduction ratio between the first and second pulleys is large enough then the size of the fourth pulley can be reduced, allowing the portion of the case (34) of the power tool around the fourth pulley to be made smaller, thereby increasing the exposure of the blade utilized and increasing clearance between the case of the power tool and the workpiece. 	Furthermore, in view of the teaching of Firth, the pressing part has an area that covers a substantial portion of the area of the side surface of the second pulley (figs. 1-6) which corresponds to the pressed part thereof, wherein the transmission restricting part of Firth is designed “for use in conjunction with power drives of the type consisting of sprockets, pulleys, sheaves gears and the like” (col. 1, lines 27-29). One having an ordinary skill in the art will recognize that gear and sprocket or pulley and belt reduction systems can vary greatly depending upon their intended use, as shown in the difference between the relative reduction ratios of the systems disclosed by Imamura and taught by Firth. 	It would have been obvious to one having an ordinary skill in the art at the time of the pressed part has an area greater than an area of a side surface of the first pulley since it would have been within the skill of one having an ordinary skill in the art to determine the optimal area for the pressed part with respect to the second pulley and the first pulley depending on the reduction ratio selected in the transmission in order to achieve the desired torque limiting effect in the power tool.
	Regarding Claim 20, the modified power tool of Imamura substantially disclosed above includes the transmission restricting part further comprises an urging member (annular resilient means 60 and adjustment screws 68, 70, 72 of Firth) configured to urge one of the pressing part and the second pulley toward remaining one of the pressing part and the second pulley (fig. 6 and col. 3, lines 17-60 of Firth).
	Regarding Claim 21, the modified power tool of Imamura substantially disclosed above includes the intermediate shaft (Imamura, 605) is supported by two bearings (Imamura - 66a, 66b; fig. 3), wherein bearing (66a) is supported by support (604).	The modified power tool of Imamura substantially disclosed above does not specifically disclosure the pressing part and the second pulley are disposed between the two bearings in an axial direction of the intermediate shaft.	However, the bearings that support the intermediate shaft of Imamura are disposed outboard of the second pulley (604) and the third pulley (606); thus any 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Imamura substantially disclosed above with the further teaching of Firth such that the pressing part and the second pulley are disposed between the two bearings in an axial direction of the intermediate shaft in order to confine the pressing part and second pulley into the compact space between the two bearings that support the intermediate shaft, thereby maintaining the compact width-wise dimension of the case of Imamura, and ensuring all associated components of the transmission restricting part that are generally supported by and about the intermediate are supported therein without imparting undue stress or strain on said bearings.	Regarding Claim 23, the modified power tool of Imamura substantially disclosed above includes a restricting part (lock pin 680 of Imamura) capable of restricting rotation of the output shaft (see paragraph 0044 of Imamura translation).	Regarding Claim 28, the modified power tool of Imamura substantially disclosed above includes the urging member is a disc spring (as set forth by the teaching of Firth; see col 3, lines 17-18).
As best understood, Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Johnson (US Patent 1,931,075).	Regarding Claim 22, the modified power tool of Imamura substantially disclosed above fails to disclose the intermediate shaft is formed with a groove facing an inner circumferential surface of the second pulley through which the intermediate shaft is inserted, and wherein the groove is filled with oil.	However, Johnson teaches it is known in the art of power transmission mechanisms incorporating a transmission restricting part (i.e. a slip clutch formed by an inner clutch member 68, coil spring 76 and an outer member 82) to provide a groove (“spirally arranged oil groove” 62) facing an inner circumferential surface (annotated fig. 1) of a driven power transfer member (bevel gear teeth formed on the periphery of the outer member 82 of the slip clutch) through which a driven shaft (50) is inserted, wherein the groove is filled with oil (page 1, lines 105-108 and page 2, lines 36-39). Examiner notes collar 92 is threaded onto outer member 82 of slip clutch for rotation therewith, wherein the collar has a flange that extends radially inward toward driven shaft 50, thereby forming said inner circumferential surface in close proximity to shaft 50. Additionally, the transmission restricting part of Johnson has a pressing part (i.e. outer conical face 72 of inner clutch member) rotationally fixed on the driven shaft (50) and a pressed part (a corresponding “conical bore face adapted to contact with the face 72 of the inner clutch member,” page 2, lines 22-25).
    PNG
    media_image1.png
    442
    728
    media_image1.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Imamura substantially disclosed above with the teaching of Johnson such that a groove is provide in the intermediate shaft of Imamura facing the inner circumferential surface of the second pulley, wherein the groove is filled with oil, as suggested by Johnson, in order to “feed lubricant” (Johnson, page 2, line 59) to the interface between the intermediate shaft and the second pulley, thereby ensuring the second pulley can freely rotate relative to the intermediate shaft in the event a force exceeding the predetermined torque value of the transmission restricting part is experienced by the tool. Johnson states the purpose of the slip clutch and associated groove filled with oil is to provide a “shock absorbing mechanism” (Johnson, page 1, line 12-13) that “will yield so as to prevent injury to the [driven element, i.e.] propeller” (Johnson, page 1, lines 9-10). Examiner notes all claimed elements were known in the prior art and one skilled in the art could have 
As best understood, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Wolf et al (US Publication 2004/0069513), herein referred to as Wolf.
	Regarding Claim 24, the modified power tool of Imamura substantially disclosed above includes the output shaft is formed with a hole (i.e., “hexagonal hole,” 629 of Imamura) extending in an axial direction of the output shaft (figs. 6(a) and 6(b)), wherein the restricting part comprises a restricting member (i.e., “lock pin,” 680 of Imamura) extending in the axial direction of the output shaft (figs. 6(a) and 6(b); paragraph 0044, lines 13-14 of the Imamura translation), and wherein the restricting part is capable of restricting the rotation of the output shaft when the restricting member is inserted into the hole (paragraph 0044, lines 14-15 of the Imamura translation).	The modified power tool of Imamura substantially disclosed above fails to disclose the hole into which the restricting member is inserted to restrict rotation of the output shaft is formed in the fourth pulley.	However, Wolf teaches it is known in the art of power tools with a restricting part (i.e. ‘spindle stop,’ paragraph 0001; fig. 1) to provide an output gear (i.e. ‘bevel gear’ 30) of the power tool with a hole (i.e. ‘at least one recess’ 32) extending in an axial direction of the output shaft (i.e. ‘driven shaft’ 20; fig. 1); wherein the restricting part comprises a restricting member (i.e. ‘locking pin’ 36) extending in an axial direction of an output shaft (i.e. ‘driven shaft’ 20) of the power tool (fig. 1), wherein the restricting member (36) is configured to restrict rotation of the output shaft (20) when the restricting member (36) is 
As best understood, Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Hirabayashi et al (US Publication 2012/0157257), herein referred to as Hirabayashi.	Regarding Claim 25, the modified power tool of Imamura substantially disclosed above includes the pressed part has an annular shape (as set forth above in the rejection for Claim 16, the side face of the modified second pulley of Imamura has an annular shape).	The modified power tool of Imamura substantially disclosed above does not include an oil-absorbing member disposed between the inner circumferential surface and the pressed part in the radial direction and configured to absorb the oil. 	However, Hirabayashi teaches it is known in the art of power tools to provide an oil-absorbing member (felt members 63, 64) disposed within a transmission case (41) adjacent to moving components (transmission rollers 9) of a transmission of said power tool (see fig. 5). According to paragraph 0043, lines 3-4, Hirabayashi states, “the lubricant is a grease with a high traction coefficient in which a thickener is added to base oil.” Additionally, in paragraph 0137, lines 2-10, Hirabayashi states, “traction grease infiltrates the felt members 63 and 64 and the felt members are brought into sliding contact with the three-point pressing parts of the continuously variable transmission 1 [ensuring] the parts [are] lubricated. The felt members 63 and 64 can be used as walls to partition the inside of the transmission case 41 into two chambers [wherein the felt members] form [a] grease reservoir 60 while preventing the leakage of 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Imamura substantially disclosed above with the teaching of Hirabayashi such that an oil-absorbing member is provided within the case of Imamura in any reasonable location within the power tool, including a location disposed between the inner circumferential surface and the pressed part of the second pulley in the radial direction and configured to absorb lubricating oil in order to ensure an adequate supply of lubricating material is present between components that experience relative rotational motion relative to one another, thereby reducing friction between these respective components, wherein utilizing a traction grease lubricant composed of a base oil and thickener allows sufficient lubrication, as mentioned above, but reducing the need for extensive oil sealing elsewhere in the power tool, thereby reducing “the cost of the power tool and simplify[ing] their configurations (Hirabayashi, paragraph 0042, lines 6-7). 
	Regarding Claim 26, the modified power tool of Imamura substantially disclosed above includes the first belt is a V-belt (Imamura fig. 6(a) and paragraph 0056, lines 2-3 of the Imamura translation), and wherein the first pulley (Imamura 600) and the second pulley (Imamura, 604) are V-pulleys (the circumferential grooves of the respective 
As best understood, Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Iida et al (US Patent 6,233,831), herein referred to as Iida, as evidenced by Muck et al (US Patent 4,664,645), herein referred to as Muck.
	Regarding Claim 27, the modified power tool of Imamura substantially disclosed above fails to specifically disclose the second belt is a timing belt, and wherein the third pulley and the fourth pulley are timing pulleys.	However, Iida teaches it is known in the art of power tools with a transmission path comprising a first pulley (41) provided on a rotation shaft (27), second pulley (48a) provided on an intermediate shaft (53), a third pulley (48b) also provided on said intermediate shaft, a fourth pulley (58) provided on an output shaft (37), a first belt (35) configured to transfer a rotational force of the first pulley to the second pulley (fig. 4), and a second belt (55) configured to transfer a rotational force of the third pulley to the fourth pulley (fig. 4), wherein the first and second pulleys are V-pulleys (fig. 3), the first belt is a V-belt (col. 4, lines 58), the third and fourth pulleys are timing pulleys (col. 5, lines 12-14) and the second belt is a timing belt (col. 5, line 18).	Additionally, Muck provides further evidence and teaching that it is known in the art of power driven devices with a drive train (fig. 1) similar to that of the claimed invention including a first transmission portion (11, 13, 27) with v-belts (13) and v-pulleys (11, 27) and a second transmission portion (39, 41, 45) with a toothed belt (45) and corresponding toothed pulleys (41), wherein Muck teaches multiple advantages to 
As best understood, Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Huber (US Patent 3,092,983).

As best understood, Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Imamura and Firth in view of Griep et al (US Publication 2004/0261273), herein referred to as Griep.	The modified power tool of Imamura substantially disclosed above fails to specifically disclose the urging member is accommodated in a recessed part provided in the second pulley.	However, Griep teaches it is known in the art of power tools with a transmission restricting part (i.e. ‘clutch,’ 94; see fig. 14) with an urging disc (disc spring 178) accommodated in a recessed part (annotated fig. 15) provided in a second rotational movement transfer member (i.e. bevel gear 26C) of said power tool.
    PNG
    media_image2.png
    510
    538
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the power tool of Imamura substantially disclosed above with the teaching of Griep such that the urging member is accommodated in a recessed part provided in the second pulley rather than being external thereto in order to reduce the overall width of the transmission restricting part and to increase the flexibility in how the various components of the power tool are packaged. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Wallace et al (US Patent 1,672,238) discloses a saw (fig. 3) with a spring raised plunger 55, shown in fig. 4, mounted in the frame 4, that engages with a notch 49 in an armature shaft collar 48 in order to fascilitate tightening or loosening of the arbor nut 33 (page 2, lines 98-103).
    PNG
    media_image3.png
    580
    689
    media_image3.png
    Greyscale
	● Pesenti (US Publication 2010/0155166) discloses a clutch assembly (fig. 4) that is part of a transmission (fig. 3) with structures (described in paragraph 0339) similar to the claimed invention. 	● Cox (US Publication 2013/0055873) discloses a miter saw with a double belt drive (fig. 3).	● Marinov (US Publication 2016/0303667) discloses a miter saw (fig. 1) with a transmission similar to that of Imamura and the invention as claimed.Hirabayashi et al (US Publication 2012/0157257)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        January 29, 2021

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/31/2022